HEDRICK, Judge.
This lawsuit revolves around a controversy about the respective rights of plaintiff and intervenor plaintiff as against the tort-feasor defendants. The intervenor plaintiff contends that to the extent of its subrogated interest under G.S. § 108-61.2, it must prevail over plaintiff with respect to any amount for which the tortfeasor defendants are liable for having injured Vincent N. Cannady, Jr.
The controlling statute in the present case is G.S. § 108-61.2, which has since been replaced by G.S. § 108A-57. G.S. § 108-61.2 provides:
To the extent of payments under this Part [i.e., Part 5, entitled “Medical Assistance”], the county involved shall be subrogated to all rights of recovery, contractual or otherwise, of the beneficiary of assistance under this Part against any person.
State ex rel. Lanier v. Vines, 274 N.C. 486, 492, 164 S.E. 2d 161, 164 (1968), quoting 67 C.J.S. Parties § 12 with approval, states, “ ‘Where a cause of action is created by statute and the statute also provides who is to bring the action, the person or persons so designated, and, ordinarily, only such persons, may sue.’ ” In Hunt v. State, 201 N.C. 37, 158 S.E. 703 (1931), a proceeding was brought by “David Elder Hunt, deceased” to determine the State’s liability under the Workmen’s Compensation Act to decedent’s dependents or his estate; the decedent had no dependents and a personal representative had not been appointed for him, and the court adverted to the relevant statute, which *66stated that “in case the deceased employee leaves no dependents, the employer shall pay the amount allowed thereunder ‘to the personal representative of the deceased.’ ” Id. at 38, 158 S.E. at 704. The court then stated,
When a statute names a person to receive funds, and authorizes him to sue therefor, no one but the person so designated has the right to litigate the matter. . . .
The proceeding, therefore, brought in the name of the deceased, and no one else, would seem to be nullius juris, . . .
Id. at 38, 158 S.E. at 704, and the proceeding was dismissed. Id.
In the present case, the intervenor plaintiff Durham County Department of Social Services is attempting to assert a statutory right of subrogation which, according to G.S. § 108-61.2, inheres “in the county involved.” Since the Durham County Department of Social Services is not “the county involved,” in that it is not a county at all, the trial court correctly ruled “that the intervenor [plaintiff], Durham County Department of Social Services have and recover no sum whatsoever by reason of subrogation herein.”
The propriety of the trial court’s ruling is further bolstered by statements in the law which suggest that, except for some specific statutory exceptions, the Durham County Department of Social Services as presently constituted can never be capable of bringing an action to enforce a claim. “In this state, a legal proceeding must be prosecuted by a legal person, whether it be a natural person, sui juris, or a group of individuals or other entity having the capacity to sue and be sued, such as a corporation, partnership, unincorporated association, or governmental body or agency.” In re Coleman, 11 N.C. App. 124, 127, 180 S.E. 2d 439, 442 (1971). Among the corporate powers of a county is the power to “sue and be sued,” G.S. § 153A-11; “[e]xcept as otherwise directed by law, each [such] power . . . shall be exercised by the board of commissioners.” G.S. § 153A-12. G.S. § 108-61.2 states that “[i]t shall be the responsibility of the county commissioners, with such cooperation as they shall require from the county board of social services and the county director of social services, to enforce” the statutory subrogation rights. Furthermore,
[t]he mere fact that an agent has negotiated a contract for his principal will not allow him to maintain an action on the con*67tract in his own name for the benefit of the principal ...[;] [t]his rule applies even though the principal has specifically authorized the agent to bring suit in his own name.
W. Sell, Agency § 203, 181 (1975); see also H. Reuschlein & W. Gregory, Agency & Partnership § 133 (1979); Restatement (Second) of Agency § 363 (1958); Curry v. Roberson, 87 Ga. App. 785, 75 S.E. 2d 282 (1953).
Assuming arguendo that a right of subrogation did inhere in the County of Durham in the present case, and granted that such a right is statutory and not contractual, the intervenor plaintiff, as a mere subdivision of the County, could have no more capacity to assert such right than an agent would with respect to a contractual right of his principal. There is no law which indicates that the intervenor plaintiff has been empowered to sue under the circumstances here presented, and just as a principal may not confer such power on its agent with respect to the principal’s contractual rights, the county may not confer such power on its subdivision with respect to the county’s subrogation rights merely by authorizing or ratifying the suit brought in the name of the subdivision. This rule is one of substantive law, and goes beyond “real party in interest” concerns; hence, any arguments based on G.S. § 1A-1, Rule 17, about authorization or ratification by the county are unavailing. With respect to the County’s rights of subrogation, its Department of Social Services is no more capable of suing in its own name than is some lower echelon employee of such Department. The suit must be brought by the County itself. This insistence on the suit being brought by the correct entity regardless of any delegation by that entity is based on the previously discussed precedential guidance, and on the need for a shorthand method of assuring the defendant that he is being sued by the sole party which can conceivably make him liable on the subrogation claim.
In ruling that the intervenor plaintiff Durham County Department of Social Services may not recover on the subrogation claim, the court accomplished its duty of adjudicating the claims of the intervenor plaintiff, and any ruling pertaining to claims inhering in the County of Durham as against the tortfeasor defendants was superfluous to the decision. The decision of the trial court, therefore, may be affirmed on appeal without the ap*68pellate court passing at all on the question of whether the court erred in ruling that the County of Durham, as well as the in-tervenor plaintiff, did not have a subrogated interest. “If the correct result has been reached by the trial court, its judgment should not be disturbed even though some of the reasons assigned therefor may not be correct.” Reese v. Carson, 3 N.C. App. 99, 104, 164 S.E. 2d 99, 102 (1968). Assuming arguendo the trial court erred in its ruling on the rights of the County of Durham, which was not a party to the action, the court’s ruling respecting the in-tervenor plaintiff’s rights under G.S. § 108-61.2 was entirely proper. The judgment of the trial court is
Affirmed.
Judges HILL and BECTON concur.